Citation Nr: 1012397	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-37 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to alcohol abuse secondary to service-
connected disability of posttraumatic stress disorder with 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to August 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD.  A 
30 percent disability rating was assigned, effective August 
2005.  

A hearing was held in September 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering 
the determination in this case


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's PTSD has been manifested by severe sleep 
disturbances, intrusive thoughts, nightmares, 
hypervigilance, depression, anger problems, difficulty with 
social interactions, difficulty in establishing 
relationships, which have resulted in social impairment with 
reduced reliability and productivity.  

3.  The Veteran's alcohol abuse did manifest in service and 
has been shown to be secondary to her service-connected 
disability.  


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a rating of 50 percent, but no higher, for PTSD 
have been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411

2.  Alcohol abuse was incurred in active service, and is 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence that claimant is expected to provide;.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the Veteran's 
claim for service connection for alcohol abuse secondary to 
service-connected PTSD, and therefore the benefit sought on 
appeal with respect to this claim has been granted in full.  
Accordingly, regardless of whether the notice requirements 
of the law have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the Veteran's appeal of the initial rating 
for PTSD, in cases where service connection has been granted 
and an initial disability rating and effective date have 
been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, the 
appellant has initiated the appellate process and different, 
and in many respects, more detailed notice obligations 
arise, the requirements of which are set forth in sections 
7105(d) and 5103A of the statute.  Id., see also Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).  

The Veteran submitted her NOD in August 2006, thereby 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a Statement of the Case 
(SOC) in October 2006.  This document informed the Veteran 
of the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and 
provided him with reasons for its decisions.  38 U.S.C.A. § 
7105(d).  Accordingly, the Board concludes that the notice 
obligations set forth in section § 7105(d) and 5103A of the 
statute have been fulfilled.  

The Board also concludes that VA's duty to assist the 
Veteran has also been satisfied in this case.  The Veteran's 
service treatment records as well as all identified and 
available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
Veteran's claims.  Moreover, in addition to obtaining all 
relevant records, the Veteran was also afforded a VA 
examination for PTSD in May 2006, April 2007 and August 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disorder since she was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since otherwise adequate VA examinations 
were conducted.  See VAOPGCPREC 11-95.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are more than adequate, as they were 
predicated on a full reading of the treatment records in the 
Veteran's claims file, a review of her medical history and 
involved an interview with the Veteran.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II.	Law and Analysis

A.	Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an [initial] rating on appeal was 
erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
'staged' ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the 'present 
level' of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).  

The Veteran's service-connected PTSD has been evaluated as 
30 percent disabling effective from May 25, 2005, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
diagnostic code, the General Rating Formula for Mental 
Disorders is used.  The General Rating Formula provides that 
a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id.  The use of the phrase 'such symptoms as,' 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms 
particular to each Veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 30 percent 
for her service-connected PTSD.  Although the Veteran does 
not meet all of the criteria set forth under Diagnostic Code 
9411 for a 50 percent rating, it is not necessary that all 
of the particular symptoms described in the rating criteria 
for a particular degree of disability be present.  See 
Mauerhan, supra.  

In this case, the Veteran has been assigned GAF scores 
ranging from 50 to 60.  According to DSM-IV, which as noted 
above, VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 
4.130, a GAF score of of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score ranging from 41 to 50 is indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning.  

The Board finds that in this case, the clinical evidence 
more closely assesses the Veteran's occupational and social 
impairment around the 50 percent rating.  In this regard, 
the Veteran was afforded VA examinations in May 2006, April 
2007 and August 2007.  Throughout the course of the appeal, 
the Veteran's PTSD symptoms have included nightmares, 
intrusive thoughts, sleep disturbances, flashbacks, social 
isolation, anger, irritability, and emotional restriction.  

The evidence shows that she has had difficulty establishing 
and maintaining effective relationships.  In this regard, at 
the May 2006 VA examination, the Veteran reported that she 
lost most of her friends when she was forced to leave the 
Navy and has been unable to make new ones.  She stated that 
she had only been on two or three dates in the past year and 
that being in a relationship made her so uncomfortable that 
she eventually had to end it.  She also reported feeling 
"terribly alone and abandoned, but finds the idea of being 
around other people very frightening."  

Based on the Veteran's contentions and on what she has 
expressed to examiners, she feels depressed, sad, withdrawn, 
chronically fatigued and exhausted.  She reported recurrent 
nightmares at least three to four times a week and daily 
intrusive thoughts and memories.  The Veteran also stated 
that she felt hopeless about the future.  She reported 
experiencing suicidal thoughts in the past but stated she 
has never attempted to take her own life.  The examiner 
noted that the Veteran's affect was labile, her mood was 
predominantly depressed and anxious, and that it was very 
difficult for her to remember material she learned in 
school.  The examiner also wrote that the Veteran exhibited 
signs of avoidance, psychic numbing, social disconnection, 
hyper arousal and hypervigilance.  The Veteran was diagnosed 
with PTSD secondary to her military sexual trauma and 
assigned a GAF score of 60.  

An August 2006 VA treatment report reflects that the Veteran 
felt more depressed and was experiencing intrusive thoughts 
and nightmares regarding the sexual assault she endured in 
the military.  The psychiatrist noted that the Veteran 
picked the skin on her legs a lot "when she has no goal 
directed activity."  During an October 2006 private 
treatment session, the Veteran reported that she experienced 
nightmares about her rape four to fives times a week.  

At the April 2007 VA examination, the Veteran reported to 
still suffer from intrusive thoughts and nightmares 
regarding the trauma she experienced in the military.  She 
stated that she tried to avoid reminders of her sexual 
trauma by "blocking the memories" and through "social 
isolation."  The Veteran also reported that she did not have 
any energy, she slept long hours in the morning and had 
difficulty waking up for appointments and classes.  The 
examiner noted that the Veteran was being treated with 
antidepressants and atypical antipsychotics to control her 
symptoms.  

The Veteran also reported that she was unable to maintain 
relationships due to the emotional numbness she feels and 
her difficulty getting close to people.  She reported to 
have no leisure activities or pursuits and little interest 
or motivation to engage in activities.  She stated she had 
very few friends with whom she associated infrequently.  The 
records reflects that the Veteran has been abstinent from 
alcohol since 2004 and regularly attends Alcoholics 
Anonymous (AA) meetings.  The examiner noted that the 
Veteran continued to experience hyperarousal symptoms "in 
the form of increased startle response, irritability, 
anxiety and hypervigilance" and that she "endorsed symptoms 
of emotional numbing and depression."  The examiner also 
noted the Veteran appeared to be depressed, her mood was 
dysphoric, and her affect was flat.  In addition, the 
examiner observed that the Veteran's PTSD symptoms and 
depression had significantly contributed to limitation in 
most aspects of her life, including her social life, her 
studies, her interpersonal relationships and her overall 
well being.  The Veteran was diagnosed with posttraumatic 
stress disorder and recurrent major depressive disorder and 
assigned a GAF score of 50.  The examiner concluded that the 
Veteran's symptoms had deteriorated and appeared to be 
limiting her abilities in most facets of her life.  He also 
noted that despite treatment, her symptoms appeared to have 
worsened.  

At the August 2007 VA examination, the Veteran reported that 
she experienced trouble sleeping and has difficulty waking 
up even though she set several alarm clocks throughout the 
day.  She also stated that she continued to suffer from 
nightmares about her military trauma.  With regard to 
interpersonal relationships, she stated that she had not 
been dating and that she continued to isolate herself from 
others due to feelings of betrayal she experienced during 
her time in the Navy.  Based on the record, she did not 
appear to have many friends outside AA, and she stated that 
she could sometimes "go a whole day without talking [which] 
is why I go to AA at night so I can talk with other people."  
The Veteran stated that she felt she had gotten worse.  She 
was evaluated as having a GAF score of 50.  

Industrially, the record reflects that the Veteran is 
currently a full-time student and works as a research 
assistant part-time.  During her April 2007 VA examination, 
the Veteran reported that she was not doing well at school 
due to her depression, anxiety and other PTSD related 
symptoms.  She stated that she was procrastinating more than 
she used to, that her concentration and motivation had 
declined and that her school performance reflected her lack 
of concentration.  She also stated that she had difficulty 
working with male advisors and professors who were older 
than she.  The examiner noted that the Veteran's PTSD 
symptoms did contribute to limitation in her studies.  

At the August 2007 VA examination, the Veteran stated that 
her graduation date had been postponed as she had fallen 
behind the rest of her classmates given her difficulty 
concentrating and sleep impairment.  She stated that due to 
her continual medication changes, she had difficulty 
concentrating and at times did not feel like doing anything.  
During the September 2009 Travel Board hearing, the Veteran 
testified that she had currently been working part-time as a 
research assistant but that it was difficult carrying out 
her duties at work because her employment required that she 
interact with people.  She maintained that sometimes she 
went through periods where she was not able to do things for 
weeks at a time.

An August 2009 letter from her private psychiatrist reflects 
that the Veteran's sleep disorder and insomnia have severely 
affected her ability to focus and advance her school 
studies.  Her physician stated that while the Veteran had 
been prescribed with a number of medications to improve her 
sleep disorder, she either had too few hours of sleep or she 
slept too much and consequently has problems with 
motivation, energy, concentration and memory.  The physician 
noted that the Veteran had taken an incomplete every 
semester and would have to take her comprehensive 
examinations six to twelve months after her peers.  The 
physician also added that the Veteran had trouble 
maintaining effective work and social relationships because 
prior to her sexual trauma in the military, her support 
system consisted of Navy and ROTC peers - a system she lost 
when she was under investigation and forced to leave the 
military.  

A September 2009 letter from her private therapist also 
reflects that the Veteran had taken an incomplete every 
semester while in graduate school.  The symptoms 
contributing to her struggle were noted as sleep impairment, 
fatigue, difficulty concentrating, focus and motivation, 
recurrent nightmares and problems with short-term memory.  
The Veteran's therapist opined that the Veteran was unable 
to manage the same work load as that of her classmates and 
functioned at approximately 50 percent their level.  The 
therapist also attributed the Veteran's difficulty making 
friends and maintaining an effective work and social network 
to the sexual trauma she experienced in the military.  

During her September 2009 Travel Board hearing, the Veteran 
reported that she took medication to help fall asleep, she 
continued to suffer from nightmares four to five times a 
week regarding the in-service sexual trauma, and that she 
had a difficult time socializing with others and making 
friends due to trust issues and her feelings of having been 
betrayed by her former Navy peers.  She stated that her main 
form of socialization was through AA meetings.

The Board finds that in this case, the clinical evidence 
more closely approximates the level of occupational and 
social impairment contemplated by a 50 percent rating.  
38 C.F.R. § 4.7.  Specifically, the Veteran has impaired 
sleep, nightmares, increased startled response, intrusive 
thoughts, flat affect and avoidant behavior which results in 
few friendships other than those she shares with other AA 
members.  These symptoms have resulted in social impairment 
and disturbances in mood.  While VA treatment records, dated 
from June 2008 through September 2009, show some level of 
improvement in the Veteran's overall condition, the May 
2006, April 2007 and August 2007 VA examiners' findings 
concerning the Veteran's symptoms, the GAF scores assigned 
ranging from 50-60, and the most recent statements from the 
Veteran's private therapist and psychiatrist, correspond 
more nearly to the rating criteria for occupational and 
social impairment indicative of the 50 percent disability 
rating.  Indeed, some of the VA treatment records coincide 
in time with the August 2009 and September 2009 letter 
issued by the Veteran's therapist and psychiatrist.  More 
over, the Board does not find that the level of the 
Veteran's disability decreased to such a degree to warrant 
the assignment of a staged rating.  See Fenderson, 12 Vet. 
App. at 126.  

In particular, the Board notes the August 2009 and September 
2009 private letters indicate that the Veteran is a year 
behind the rest of her classmates, has had to take an 
incomplete every semester due to her difficulty managing a 
regular course load, and has struggled in making and 
maintaining effective work and social relationships as a 
result of the trauma she experienced in the military.  This, 
coupled with the facts that she has been prescribed a 
variety of psychiatric medication, that she continues to 
suffer from nightmares and intrusive thoughts on a near 
daily basis, and that she has difficulty with her sleep to 
the point where it affects her ability to stay focused and 
motivated, is reflective of symptoms which more nearly 
approximate the criteria for the 50 percent evaluation for 
PTSD.  

However, even though a higher initial rating is warranted, 
the evidence of record does not reflect symptomatology of 
PTSD that would meet the criteria for a rating in excess of 
50 percent for any period of time during the pendency of 
this claim.  The evidence does not reflect that the Veteran 
has occupational and social impairment with deficiencies in 
most areas.  The record establishes that the Veteran has 
maintained a steady relationship with members of her family 
as well as with other AA members.  The Veteran continues to 
perform activities of daily living independently and has 
consistently maintained her personal appearance and hygiene 
to a socially acceptable level, without any indication of 
grossly inappropriate behavior.  Even though the Veteran has 
fallen behind in her studies, the record reflects she is 
currently employed on a part time basis, and is in the 
process of writing her thesis and working towards her goal 
of graduating.  She has also been described as pleasant, 
cooperative, neatly dressed, alert and oriented as to time, 
place and date.  There is no evidence of illogical, 
irrelevant or obscure speech, impaired impulse control or 
spatial disorientation.  As such, a higher rating of 70 
percent is not warranted.  Further, the evidence does not 
reflect even more serious symptoms, such as persistent 
delusions or hallucinations or persistent danger of hurting 
self or others, to warrant a rating of 100 percent.  

Additionally, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  However, there is no indication in 
the record that the schedular evaluation is inadequate to 
evaluate the impairment of the Veteran's earning capacity 
due to her PTSD.  The Veteran has not required frequent 
hospitalization for her PTSD and the manifestations of her 
PTSD are not in excess of those contemplated by the 
scheduler criteria.  Therefore, referral of this case for 
extra-schedular consideration is not necessary.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 50 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational 
and social impairment with deficiencies in most areas.  38 
C.F.R. § 4.7 (2009).  


B.	Service Connection for Alcohol Abuse Secondary to 
Service-Connected PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of a pre-
existing injury or disease in the line of duty, but no 
compensation shall be paid if the disability is a result of 
the Veteran's own willful misconduct or abuse of alcohol or 
drugs. 38 U.S.C.A. §§ 1110, 1131.  In addition, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) was caused by or (b) was or is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52, 744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by 
VA in Allen-type cases since 1995.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made. 

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for alcohol dependency 
or alcoholism,  contending that she developed an alcoholic 
dependence as secondary to her service-connected PTSD.  
Although the law provides that no compensation shall be paid 
if the disability for which service connection is sought is 
a result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs, the statute does not preclude compensation 
for an alcohol abuse disability secondary to a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001); 38 U.S.C.A. §§ 105(a),1110, 
1131.  Instead, the law precludes compensation for "primary" 
alcohol abuse disabilities and for secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse.  Id. at 1376.  "Primary" means an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess.  Id; see also 38 U.S.C.A. 
§ 105(a).  The cases where service connection may be granted 
and compensation paid for an alcohol abuse disability are 
quite limited.  Allen, 237 F.3d at 1381.  Service connection 
and compensation may only be granted if such Veterans can 
"adequately establish that their alcohol . . . disability is 
secondary to or is caused by their primary service-connected 
disorder."  Id.  "[S]uch compensation would only result 
'where there is clear medical evidence establishing that the 
alcohol . . . disability is indeed caused by a Veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing.'"  
Id.

In this case, prior to entering the Navy, the Veteran 
maintains that she only drank on social occasions.  Based on 
the Veteran's assertions, she had been a double major in 
college as well as in the ROTC, she loved school, got along 
well with her classmates and graduated with a 3.87 GPA.  
Upon enlistment in May 2003, the Veteran was found to be in 
good health, and it was noted that she did not suffer from 
nervous trouble, depression, excessive worry or any trouble 
sleeping.  

The Veteran states that her drinking habit began after she 
was sexually assaulted by her superior in service.  The 
Veteran's personnel records reflect that in March 2004 she 
was sexually assaulted by her Executive Officer, who was 
also her supervisor and mentor, after a Navy social 
gathering.  Based on the Veteran's records, this incident 
was initially misconstrued and falsely reported by her peers 
and supervisors, and she was seen as a willing participant 
rather than the victim of a sexual assault.  The Navy 
investigated this incident and both the Veteran and her 
Executive Officer were recommended for Non-Judicial 
Punishment (NJP).  The Veteran was issued an NJP in April 
2004 and the punishment included a letter of reprimand which 
was attached to her file.  The Veteran attempted to appeal 
the NJP arguing that the Executive Officer had a documented 
history of sexual harassment complaints and predatory abuse 
of power towards his female underlings.  However, her appeal 
was initially denied.  

In August 2004, the Naval Personnel Command initiated an 
administrative separation action against the Veteran and 
recommended her general discharge.  In April 2005, the Chief 
of Naval Personnel recommended that the administrative 
separation proceedings be disapproved and held that the NJP, 
resulting letter of reprimand, administrative separation and 
potential discharge were disproportionate given the unique 
circumstances of the case.  Soon thereafter, the Veteran 
requested that she be released from active duty.  Her 
request was approved in June 2005, and in August 2005 the 
Veteran was honorably released from activity duty.  The 
Veteran continued to appeal for the removal of the NJP from 
her record but her appeal was repeatedly denied.  
Ultimately, in May 2006, the Chairman for the Board of 
Correction of Naval Records held that the consequences of 
the NJP on the Veteran's record were disproportionate to her 
actions, and it was recommended that any references to the 
NJP and administrative separation actions against the 
Veteran be removed from her record.  

At her Travel Board hearing, the Veteran explained that 
during these administrative proceedings she experienced 
extreme difficulty sleeping but found the prescribed sleep 
medication unhelpful.  The Veteran states she began to drink 
as a way to help her fall asleep.  According to her 
testimony, "that was really the beginning of something that 
just, you know, completely took over my life."  See 
September 2009 Travel Board Hearing Transcript, p. 11.  

Based on an April 2004 service treatment record, the Veteran 
underwent a psychiatric evaluation at the Naval Medical 
Center.  During the evaluation, the Veteran reported that 
since the incident with her Executive Officer, she had 
experienced initial, middle and terminal insomnia, sadness, 
guilt, low energy, difficulty concentrating and a decrease 
in her appetite and weight.  She further reported that she 
had been isolating herself and had started drinking to fall 
asleep.  The Veteran denied any history of alcohol-related 
incidents or problems with alcohol before the March 2004 
incident.  The Veteran further stated that she would have no 
difficulty avoiding alcohol if she could find something to 
help her sleep.  Based on the staff psychiatrist's 
assessment, the Veteran showed symptoms of depression and 
sleep disturbance following the March 2004 incident.  He 
further opined that the Veteran was unable to implement 
previous and effective coping skills and was instead 
isolating and drinking alcohol to cope and manage her 
symptoms.  

A June 2004 clinical record indicates the Veteran was 
admitted to the Naval Medical Center with a principle 
diagnosis of  "alcohol abuse [rule out] PTSD."  At her July 
2004 psychiatric evaluation, the Veteran reported 
experiencing nightmares and intrusive thoughts concerning 
the incident and that she had been drinking alcohol to help 
cope with these symptoms.  The staff psychiatrist diagnosed 
the Veteran with post traumatic stress disorder and alcohol 
dependence.  

In a letter submitted in September 2004, the Navy Staff 
psychotherapist at the Naval Medical Center (NMC) diagnosed 
the Veteran with PTSD.  She stated in her letter that the 
Veteran had been referred to her in July 2004 by the 
director of the inpatient medical health unit at the Naval 
Medical Center to be evaluated for PTSD.  Based on her 
interview with the Veteran and several tests she 
administered, the therapist determined that the Veteran was 
indeed suffering from PTSD due to the sexual incident with 
her Executive Officer.  The letter further indicated that 
the Veteran had grown increasingly depressed due to the 
Navy's response to her case.  

The Veteran's service treatment records further reflect that 
she was admitted to the Navy Medical Center in November 2004 
due to alcohol intoxication with a blood alcohol content of 
0.288.  The records indicate that the Veteran was 
subsequently referred to the Substance Abuse Rehabilitation 
Program (SARP) at the Naval Medical Center for treatment.  
It was also noted that the Veteran expressed suicidal 
ideation during this time.  In the request form, the Veteran 
noted that she had previously been to the Emergency Room for 
alcohol intoxication in June 2004 and October 2004.  The 
Veteran reported no history of substance abuse prior to her 
enlistment.  She wrote that she had been an occasional 
social drinker in college.  However, she wrote that since 
April 2004 she drinks ten to twelve twelve-ounce beers or 
one to two bottles of wine a night until she passes out.  In 
the Narrative Summary of her treatment, the Veteran reported 
drinking after the incident to help cope with her sleep 
problem and PTSD.  The Veteran also stated that by drinking 
her intent was to calm down, but she would eventually drink 
enough to pass out.  The Veteran was diagnosed with alcohol 
dependence, nicotine dependence, PTSD and major depression.  
A treatment course was outlined for her, which included 
attending AA meetings.  

The Veteran's service treatment records and post-service 
medical records indicate that she has been sober since 
completing the 30-day SARP program in November 2004.  Her VA 
treatment records and examination reports show that she has 
a sponsor and regularly attends AA meetings.  The August 
2009 private opinion from Dr. M.V. indicates that the 
Veteran still suffers from alcoholism, and while she has 
managed to maintain sobriety, the Veteran has characterized 
this as a "daily struggle."  The September 2009 private 
opinion from the Veteran's therapist also indicates that the 
Veteran suffers from alcoholism and that her "disposition 
towards substance abuse remains."  

The Board notes that secondary service connection requires 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  In this case, even though the Veteran's 
treatment records reflect that she has been sober since 
November 2004, private letters from her psychiatrist and 
therapist indicate that she still suffers from alcoholism.  
In addition, the Veteran is service-connected for PTSD; 
therefore Wallin elements one and two have been satisfied.  

With regard to evidence of a nexus between the Veteran's 
PTSD and her current disability, the Board finds that during 
the Veteran's April 2004 Psychiatric Evaluation, the staff 
psychiatrist noted that the Veteran showed symptoms of 
depression and sleep disturbance following a "clearly 
identifiable stressor," and that she had begun drinking to 
cope with these symptoms.  In addition, the Board notes that 
in the September 2009 letter, the Veteran's private 
therapist noted that the Veteran's use of alcohol "escalated 
following the assault by her executive officer and events 
thereafter."  The Board concludes that in this case, these 
records provide sufficient medical evidence of a nexus 
between the Veteran's alcoholism and her service-connected 
PTSD.  

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to service-connection for alcohol abuse 
on a secondary basis, because the evidence of record 
reflects a nexus between the Veteran's service-connected 
PTSD and her alcoholism.  38 C.F.R. § 3.310; Allen, 237 F.3d 
at 1381.  Accordingly, the Board finds that the 
preponderance of the evidence is in favor of the Veteran's 
claim for service connection for alcohol abuse as secondary 
to service-connected PTSD.  Therefore, the Board concludes 
that service-connection for alcohol abuse is warranted.  See 
38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102, 3.310 (2009).  


ORDER

1.  Entitlement to an initial disability rating of 50 
percent for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

2.  Entitlement to service connection for alcohol abuse as 
secondary to PTSD with major depressive disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


